JOANOS, Judge.
In this appeal of a judgment and sentence for second degree murder, the public defender filed a brief according to the procedures set forth in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that in her opinion no reversible error had been committed. Appellant was given an opportunity to submit a brief *791in proper person and did not do so. We have reviewed the record and have found no reversible error.
The judgment and sentence is AFFIRMED.
SHAW and WIGGINTON, JJ., concur.